Citation Nr: 1440196	
Decision Date: 09/09/14    Archive Date: 09/18/14

DOCKET NO.  13-09 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Reno, Nevada


THE ISSUES

1. Entitlement to a rating higher than 40 percent for the service-connected status post left L4-5 partial hemilaminectomy and diskectomy with herniated nucleus pulposus.  

2. Entitlement to service connection for hypertension, to include as secondary to a service-connected disability.  

3. Entitlement to a separate rating for the service-connected status post left L4-5 partial hemilaminectomy and diskectomy with herniated nucleus pulposus on the basis of neurological abnormality.  


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' Services



ATTORNEY FOR THE BOARD

M. Mac, Counsel


INTRODUCTION

The Veteran served on active duty from October 1987 to October 1997. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision.

In April 2014, the Veteran cancelled his previous request for a hearing with the Board.  

The Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) have been reviewed.  A January 2014 VA examination is part of VBMS.  The other documents in the electronic files are either duplicative of the evidence of record or are not pertinent to the present appeal.  

Based on information contained in the claims file, the Board has determined that the issue of a separate rating for the service-connected status post left L4-5 partial hemilaminectomy and diskectomy with herniated nucleus pulposus on the basis of neurological abnormality has been raised as part of the claim for increase.  
This matter is being remanded to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. To the extent that the AOJ granted service connection for hypertension, the matter certified on appeal is deemed to have been fully resolved.  

2. The service-connected lumbar spine disability picture is not shown to be productive of ankylosis or incapacitating episodes due to intervertebral disc syndrome having a total duration of at least 6 weeks during the past twelve months.  


CONCLUSIONS OF LAW

1. As there is no remaining question of law or fact involving the claim of service connection for hypertension, the appeal has been rendered moot.  38 U.S.C.A. 
§ 7105(d)(5) (West 2002).  

2.  The criteria for the assignment of a rating higher than 40 percent for the service-connected status post left L4-5 partial hemilaminectomy and diskectomy with herniated nucleus pulposus have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.71a including Diagnostic Code 5243 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Hypertension

A review of the claims file indicates that the Veteran perfected an appeal as to the issue of service connection for hypertension.  The RO in an August 2011 rating decision denied the issue of service connection for hypertension.  In May 2012 the Veteran filed a timely Notice of Disagreement, and a Statement of the Case was issued in December 2012.  In February 2013, the Veteran timely filed a Form 9 Appeal, and the RO in June 2013 included the issue on the VA Form Certification of Appeal.

Subsequently, the RO in an April 2014 rating decision granted service connection for hypertension and assigned a noncompensable evaluation.  Therefore, the certified appeal as to this matter has been rendered moot as the benefit has been fully granted.  See Baughman v. Derwinski, 1 Vet. App. 563, 566 (1991).  

Because there remains no controversy to be resolved, the appeal to this extent is dismissed.  38 U.S.C.A. § 7105(d)(5) (West 2002).


The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim. 

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In a claim for increase, the VCAA notice requirements are the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated).

The RO provided a pre-adjudication VCAA notice by letter dated in November 2012.  The Veteran was notified of the evidence needed to substantiate the claim for an increased rating, as well as what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA, and the provisions for disability ratings and for the effective date of the claim.  


Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  The service treatment records, post-service treatment records, and lay statements have been associated with the record.  

Additionally, the Veteran was afforded VA examinations in January 2011 and in January 2014.  The evidence of record is adequate to rate the Veteran's low back disability under the General Rating Formula for Diseases and Injuries of the Spine and the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Diagnostic Codes 5235-5243.  

As the Veteran has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that further assistance to the Veteran in developing the facts pertinent to the claim is not required to comply with the duty to assist.


Low Back

Rating Criteria

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations. Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as 'staged ratings'. Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here the disability has not significantly changed during the relevant time period and a staged rating is unwarranted.

Rating factors for a disability of the musculoskeletal system include functional loss due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakness, excess fatigability, incoordination, pain on movement, swelling, or atrophy. 38 C.F.R. §§ 4.40,4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).

In evaluating musculoskeletal disabilities, the VA must determine whether pain could significantly limit functional ability during flare-ups, or when the joints are used repeatedly over a period of time.  See DeLuca 8 Vet. App. at 206.

Under 38 C.F.R. § 4.59, painful motion is a factor to be considered with any form of arthritis; however 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  

The Court also has recently held, that 'pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system.'  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  

Rather, pain, may result in functional loss, but only if it limits the ability 'to perform the normal working movements of the body with normal excursion, strength, speed, coordination [, or] endurance.' Id., quoting 38 C.F.R. § 4.40.


Analysis

The RO in a rating decision in March 1998 granted service connection for status post left L4-5 partial hemilaminectomy and diskectomy with herniated nucleus pulposus and assigned staged ratings under the former Diagnostic Code 5293 for intervertebral disc syndrome.  

The Veteran was assigned a 40 percent rating beginning on October 24, 1997, a 100 percent rating beginning on January 16, 1998, and a 40 percent rating beginning on March 1, 1998.  

Subsequently, the criteria for intervertebral disc syndrome under Diagnostic Code 5293 were revised on September 23, 2002.  On September 26, 2003, the criteria again were revised, which included the renumbering of Diagnostic Code 5293 to Diagnostic Code 5243.  

In this regard, the Board observes that governing law and regulation provide that a disability rating may not be reduced simply because the rating criteria have changed.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 3.951(a).

The current appeal arises for a claim for a rating higher than 40 percent for the service-connected status post left L4-5 partial hemilaminectomy and diskectomy with herniated nucleus pulposus filed in September 2010.  

Thus, the criteria for rating the spine effective since September 2003 are applicable in this case.  .  

The analysis focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board provide reasons for rejecting evidence favorable to the Veteran.  

The service-connected status post left L4-5 partial hemilaminectomy and diskectomy with herniated nucleus pulposus has been rated under Diagnostic Code 5243.  

Disabilities of the spine are rated under either the General Formula for Diseases and Injuries of the Spine (General Formula) or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher rating.

Under the General Formula a 40 percent disability rating is assigned for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  

A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  

A 100 percent disability rating is assigned for unfavorable ankylosis of the entire spine. 38 C.F.R. § 4.71a.

Note (1): Objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are evaluated separately, under an appropriate diagnostic code.

Note (5): Defines unfavorable ankylosis as a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in the neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Disability of the thoracolumbar and cervical spine segments are to be rated separately, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  

Intervertebral disc syndrome is evaluated under the General Formula or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher rating.  
38 C.F.R. § 4.71a.

When rated based on incapacitating episodes, a 40 percent rating is warranted when there are incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent rating is warranted when there are incapacitating episodes having a total duration of at least 6 weeks during the past 12 months. 

An 'incapacitating episode' is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243. 38 C.F.R. § 4.71a, Diagnostic Code 5235-5243.

A rating in excess of 40 percent for the service-connected low back disability would require unfavorable ankylosis of the entire thoracolumbar spine or entire spine under the General Formula.  

During the current appeal, neither the VA treatment notes nor the VA examination reports indicate that there was unfavorable ankylosis of the entire thoracolumbar spine or the entire spine.  Rather, these documents contain either specific findings of no ankylosis or findings reflecting that there is no ankylosis.  

On VA examinations dated in January 2011 and January 2014, both examiners made specific findings that the Veteran did not have ankylosis in the thoracolumbar spine.  The lay statements similarly do not indicate that there has been ankylosis.  

Moreover, while VA must in some circumstances consider functional impairment in addition to limitation of motion due to factors such as pain, weakness, premature or excess fatigability, and incoordination, see DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); 38 C.F.R. §§ 4.40, 4.45 (2013), this rule does not apply where, as here, the Veteran is receiving the maximum schedular evaluation based on limitation of motion and a higher rating requires ankylosis.   See Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).  

The Veteran also is not entitled to a rating higher than 40 percent for intervertebral disc syndrome under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Diagnostic Code 5243.  

On VA examination in January 2011 the Veteran stated that he had an incapacitating episodes for 3 days in December 2010 when a spinal cord stimulator generator was exchanged.  

On VA examination in January 2014, the examiner noted that the Veteran's incapacitating episodes were of a total duration of at least one week, but less than two weeks during the past 12 months.  The findings from both the examinations are uncontroverted by the lay and medical evidence of record.  

Finally, the Board observes that the Veteran has scarring associated with his service-connected low back disability  

Specifically, on VA examination in January 2014, the examiner indicated that there was scarring, but there were no scars that were painful and/or unstable or affected a total area greater than 39 square cm (6 square inches).  

The Board finds that there is no basis for the assignment of a separate rating for scarring.  See 38 C.F.R. § 4.118 (after October 23, 2008 and January 20, 2012).

The Board also considered the Veteran's statements that described back pain and discomfort.  The Veteran is certainly competent to describe his observations and the Board finds that his statements are credible.  

In this case, however, the Board finds the objective medical findings by skilled professionals are more persuasive and do not support a higher rating.  In essence, the lay evidence, while accepted as credible, does not provide a basis for a higher evaluation or any additional separate ratings.

As the criteria for the assignment of a rating higher than 40 percent for the service-connected status post left L4-5 partial hemilaminectomy and diskectomy with herniated nucleus pulposus is not demonstrated at any time during the period of the appeal under the General Formula or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, the preponderance of the evidence is against the claim, and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).


Extraschedular Consideration

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of the Compensation and Pension Service for consideration of an extraschedular rating. 38 C.F.R. § 3.321(b)(1).  

The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria. 

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

The Board finds that the service-connected low back disability is manifested by pain, limitation of motion and incapacitating episodes.  For these reasons, the disability picture is contemplated by the Rating Schedule, and the assigned schedular ratings are, therefore, adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1) at this time.

Significantly, there is no indication or argument that the applicable criteria are otherwise inadequate to rate the disability.  

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), an extraschedular rating may be awarded based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  

However, in this case, after applying any benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms that have not been attributed to the specific service-connected condition.  

Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Thus, no basis for referring the case for an extraschedular consideration is presented in this case.  


ORDER

The appeal of the favorably resolved claim of service connection for hypertension is dismissed.  

An increased rating higher than 40 percent for the service-connected status post left L4-5 partial hemilaminectomy and diskectomy with herniated nucleus pulposus is denied.


REMAND

As discussed, under Note 1 in the General Formula for rating diseases and injuries of the spine objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are evaluated separately, under an appropriate Diagnostic Code.  

In the instant case the Veteran has neurological impairment as a result of his service-connected low back disability; however, a VA neurological examination is necessary to identify all the affected nerves in order to properly rate the neurological abnormalities.  

On VA examination in January 2014, the examiner noted that the sciatic nerve was impaired; however, he also stated that multiple nerve roots were involved, to include L4/L5/S1/S2/S3.  Furthermore an accompanying CT scan shows lumbar spine stenosis at several levels.  

As the evidence shows that more than one nerve may be impaired, the Veteran should be afforded a thorough VA neurological examination.

Accordingly, this remaining matter is REMANDED for the following action:

1. The AOJ should have the Veteran scheduled for a VA neurological examination to determine the current extent and severity of any neurological abnormality associated with the service-connected status post left L4-5 partial hemilaminectomy and diskectomy with herniated nucleus pulposus.  

The examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of the associated neurological abnormalities. 

The examiner should specifically identify all neurological impairment associated with the service-connected status post left L4-5 partial hemilaminectomy and diskectomy with herniated nucleus pulposus.  

The examiner must identify all the nerves involved, the symptoms manifested by each impaired nerve, and must determine whether the symptomatology is reflective of either complete paralysis; or mild, moderate, moderately severe, or severe incomplete paralysis of the affected nerve or nerves. 

The examiner is asked to provide a rationale for all opinions rendered.  If the examiner is not able to provide an opinion, he or she should explain why.

2. After completing all indicated development, the RO then should readjudicate the issue remaining on appeal in light of all the evidence of record.  If the benefit sought on appeal remains denied, a fully responsive Supplemental Statement of the Case should be furnished to the Veteran and his representative and they should be afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  



______________________________________________
STEPHEN L. WILKINS
 Veterans Law Judge,
 Board of Veterans' Appeals



Department of Veterans Affairs


